Citation Nr: 0514537	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular rating for service-
connected migraine headaches, currently evaluated as 50 
percent disabling. 

2.  Entitlement to an extraschedular rating for service-
connected migraine headaches.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970, and from September 1981 to September 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO in Pittsburgh, 
Pennsylvania.

The Board also notes that in a May 2005 written presentation, 
the veteran's representative asserted that the veteran raised 
other issues in his November 2002 substantive appeal.  Such 
issues are not currently on appeal and are referred to the RO 
for appropriate action.

The issue of entitlement to an extraschedular rating for 
service-connected migraine headaches in the claim for an 
increased scheduler rating for the migraine headaches and is 
properly before the Board for appellat consideration at this 
time.

The issues of entitlement to an extraschedular rating for 
migraines, and entitlement to a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's service-connected migraine headaches are very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The veteran is in receipt of the maximum schedular rating (50 
percent) under the rating criteria for migraine headaches, 
and an increased schedular rating is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above, the statement of the 
case dated in September 2002.  He was furnished with a VCAA 
letter in March 2001.  Although the March 2001 letter does 
not specifically advise the veteran of the information and 
evidence required to substantiate his claim for an increased 
rating for headaches, the Board notes that since the veteran 
is already in receipt of the maximum schedular rating for 
this disability, a higher schedular rating may not be 
assigned under governing regulation.  Hence, the Board finds 
that appellate consideration of this claim is not 
prejudicial, despite the deficient VCAA letter.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

In-service and post-service medical records reflect treatment 
for headaches.

Service connection was established for the veteran's 
headaches in a February 1987 rating decision.  The RO 
previously characterized the veteran's headaches as cluster 
headaches, and now characterizes them as migraine headaches.  
A 50 percent rating has been in effect for this disability 
since September 1999.

By a memorandum dated in April 2000, a private physician, 
J.H., MD, indicated that the veteran's headaches were 
secondary and separate from his panic disorder and anxiety.  
He was currently taking Fiorinal, Xanax, Nitroglycerine, and 
Restoril.  The doctor indicated that the veteran's chronic 
headaches had been documented as atypical cluster-type 
headaches.

In November 2000, the veteran submitted a claim for an 
increased rating for service-connected migraine headaches.  
He contended that he was unable to hold a job or seek 
employment due to his frequent headaches.

At an April 2001 VA neurological examination, the veteran 
reported that he had headaches four to five times per week.  
Symptoms from his headaches included band-like throbbing pain 
with photophobia and phonophobia.  He denied nausea and 
vomiting with his headaches.  He reported private treatment 
for his headaches, for which he took Fiorinal.  He said that 
without this medication, his headaches lasted all day long, 
and with the medication, they lasted most of the morning.  He 
reported that he was previously treated with aspirin, 
Tylenol, and ibuprofen, all of which had no effect on his 
headaches.  He was tried on Elavil, but this medication was 
stopped due to side effects.  He reported that his headaches 
were precipitated by emotional stress.  The diagnostic 
impression was migraine headaches, currently poorly 
controlled on only abortive therapy.  The examiner opined 
that the frequency, duration and severity of the headaches as 
described by the veteran would preclude his ability to hold a 
daily job that required concentration.  The examiner 
recommended a trial of prophylaxis therapy.

Analysis

The veteran contends that his service-connected headaches are 
more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

A 30 percent evaluation for migraine requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent completely prostrating attacks 
productive of severe economic inadaptability.  38 C.F.R. 
4.124a, Diagnostic Code 8100 (2004).

The Board notes that the veteran is already in receipt of a 
50 percent rating for service-connected migraine headaches, 
which is the maximum schedular rating available for this 
disability.  Hence, an increased schedular rating is not 
warranted for this disability.  Id.

The preponderance of the evidence is against the veteran's 
claim for an increased schedular rating for migraine 
headaches.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased schedular rating for service-connected migraine 
headaches is denied.


REMAND

In light of the fact that the veteran is currently in receipt 
of the maximum schedular rating for migraine headaches, and 
since he alleges that he has marked interference with 
employment due to his headaches, the Board finds that the RO 
should further develop the issue of the veteran's entitlement 
to an increased disability evaluation for his migraine 
headaches on the basis of extraschedular criteria and 
individual unemployability as set forth in 38 C.F.R. § 
3.321(b)(1) and 38 C.F.R. § 4.16(b) respectively.  

In this regard, the Board notes that the most recent VA 
examination of the veteran's headaches was performed in April 
2001.  The Board finds that another VA examination is 
warranted to determine the current level of severity of this 
disability the impact the disorder has on the veteran's 
employability.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran has not received adequate VCAA notice with respect to 
the issue of entitlement to a TDIU rating, and with respect 
to the issue of entitlement to an extraschedular rating for 
migraine headaches.  The RO should provide the veteran with 
notice as required by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.

Finally, the Board notes that the veteran was awarded Social 
Security Administration (SSA) disability benefits in October 
1995, based partly on his service-connected disability of 
migraine headaches.  Only the SSA decision is on file, and it 
does not appear that the RO requested the medical records 
supporting the SSA decision.  The United States Court of 
Appeals for Veterans Claims (Court) has emphasized the need 
to obtain SSA medical records in cases involving VA claims.  
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The 
RO should obtain and consider all the veteran's SSA medical 
records, as they are relevant to his claim for a TDIU rating.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent, with regard to the issues of 
entitlement to a TDIU rating, and with 
respect to the issue of entitlement to an 
extraschedular rating for migraine 
headaches.  See Quartuccio, supra.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
headaches since August 2002.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

3.  The RO should attempt to obtain 
copies of the evidence upon which the 
October 1995 Social Security 
Administration decision was predicated.  

4.  Thereafter RO should schedule the 
veteran for a VA neurological examination 
to determine the current frequency and 
severity of service-connected migraine 
headaches.  The claims file should be 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner is requested 
to obtain a detailed occupational 
history.  Following the examination the 
examiner is requested to render an 
opinion as to impact the veteran's 
service-connected migraine headaches has 
on the veteran's ability to obtain and 
maintain substantially gainful 
employment. 

5.  Thereafter RO should readjudicate the 
claims, to include consideration of 
referring the claims to VA's Director, 
Compensation and Pension Service, for 
extra-schedular consideration pursuant to 
38 C.F.R. §§  3.321(b)(1) and 4.16(b).  
If the claims are denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and law and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


*
	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


